Electronically Filed
                                                                 Supreme Court
                                                                 SCWC-29530
                                                                 26-APR-2011
                                                                 11:18 AM
                                NO. SCWC-29530


               IN THE SUPREME COURT OF THE STATE OF HAWAI#I



            STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                       vs.

              PAUL A. KECK, Petitioner/Defendant-Appellant.



            CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                   (ICA NO. 29530; CR. NO. 04-1-0871)

           ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
                 (By: Recktenwald, C.J., for the court1)

              Petitioner/Defendant-Appellant Paul A. Keck’s

application for writ of certiorari filed on March 14, 2011, is

hereby rejected.

              DATED:   Honolulu, Hawai#i, April 26, 2011.

                                             FOR THE COURT:

                                             /s/ Mark E. Recktenwald

                                             Chief Justice

Earle A. Partington for
petitioner/defendant-
appellant on the
application.




      1
          Considered by: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna,
JJ.